132 S.E.2d 348 (1963)
260 N.C. 215
Frank BYRD, Employee,
v.
FARMERS FEDERATION COOPERATIVE, Employer, and
Nationwide Mutual Insurance Company, Carrier.
No. 22.
Supreme Court of North Carolina.
September 18, 1963.
Hamlin, Potts, Ramsey & Hudson, Brevard, for plaintiff.
Robert L. Scott, Charlotte, for defendants.
PER CURIAM.
The facts found by the Industrial Commission are supported by competent evidence. *349 Therefore they are conclusive on appeal. McGinnis v. Old Fort Finishing Plant, 253 N.C. 493, 117 S.E. 490. The judge below erred in ruling "as a matter of law upon the facts found by the Industrial Commission that the plaintiff herein did suffer an injury by accident as defined in G.S. 97-2(6)," and in remanding the case for entry of an award of compensation. An injury to the back from an herniated disc does not arise by accident if the employee at the time is merely carrying on his usual and customary duties in the usual way. Harding v. Thomas & Howard Co., 256 N. C. 427, 124 S.E.2d 109; Turner v. Hosiery Mills, 251 N.C. 325, 111 S.E. 185; Hensley v. Farmers Federation Cooperative, 246 N. C. 274, 98 S.E.2d 289.
Reversed.